Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-140322 NORTHWEST CHARIOTS INCORPORATED (Exact name of registrant as specified in its charter) Nevada 98-0496885 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 240, 222 Baseline Road, Suite 209, Sherwood Park, AB, T8H 1S8 (Address of principal executive offices) Registrants telephone number: (780) 691-1188 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] SEC 1296 (02-08) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares outstanding of the registrants class of common stock as of July 31, 2008: 4,440,000 shares NORTHWEST CHARIOTS INCORPORATED INDEX TO THE FORM 10-Q For the quarterly period ended June 30, 2008 PAGE PART I FINANCIAL INFORMATION F-1 ITEM 1. FINANCIAL STATEMENTS (unaudited) F-1 Interim Balance Sheets F-2 Interim Statements of Operations and Deficit F-3 Interim Statement of Stockholders Equity F-4 Interim Statements of Cash Flows F-5 Notes to the Interim Financial Statements F-6 to F-7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL 8 CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT 9 MARKET RISK ITEM 4. CONTROLS AND PROCEDURES ITEM CONTROLS AND PROCEDURES 4T. PART II OTHER INFORMATION 10 ITEM 1. LEGAL PROCEEDINGS 10 ITEM RISK FACTORS 1A. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF 10 PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 11 SIGNATURES 12 F-1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INDEX TO INTERIM FINANCIAL STATEMENTS JUNE 30, 2008 Page Interim Financial Statements: Interim Balance Sheets F-2 Interim Statements of Operations F-3 to F-4 Interim Statements of Cash Flows F-5 Interim Statement of Stockholders Equity F-6 Notes to Interim Financial Statements F-7 to F-8 F-2 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM BALANCE SHEETS June 30, 2008 September 30, 2007 (unaudited) (See Note 1) ASSETS Current Assets: Cash $ $ 96,480 Prepaid expenses - Inventory - Total current assets 96,480 Equipment, net of accumulated depreciation of $823 - Website development costs, net of accumulated amortization of - Total assets $ $ 96,480 LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ 6,080 Total current liabilities 6,080 STOCKHOLDERS EQUITY Capital stock Authorized: 75,000,000 common shares, par value $0.001 per share Issued and outstanding: 4,440,000 common shares 4,440 Additional paid-in capital 124,560 Deficit accumulated during the development stage (38,600) Accumulated other comprehensive income (loss) - Total stockholders equity 90,400 Total liabilities and stockholders equity $ $ 96,480 The accompanying notes are an integral part of these statements. F-2 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Three-month Three-month period period ended ended June 30, 2008 June 30, 2007 Revenue $ - $ - Cost of Goods Sold - - Gross Profit - - Expenses Depreciation and amortization - Marketing - - Office and administration 2,893 Organizational costs - - Professional fees - Rent - Total expenses 2,893 Income (loss) from operations (2,893) Other income (expense) Gain (loss) on foreign exchange 29 - Income (loss) before taxes (2,893) Provision (credit) for taxes on income - - Net (loss) $ (11,329) $ (2,893) Basic and diluted loss per share $ Nil $ Nil Weighted average number of shares outstanding 3,500,000 The accompanying notes are an integral part of these statements. F-3 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF OPERATIONS (Unaudited) Cumulative amounts from Nine-month Nine-month period April 4, 2006 (Date of period ended ended Inception) to June 30, 2008 June 30, 2007 June 30, 2008 Revenue $ 11,900 $ - $ 11,900 Cost of Goods Sold - 9,500 Gross Profit - 2,400 Expenses Depreciation and amortization - 1,499 Marketing - 18,959 Office and administration 5,974 24,226 Organizational costs - - 1,705 Professional fees 21,883 54,338 Rent - 3,964 Total expenses 27,857 104,691 Income (loss) from operations (27,857) (102,291) Other income (expense) Gain (loss) on foreign exchange - 2,239 Income (loss) before taxes (27,857) (100,052) Provision (credit) for taxes on income - - - Net (loss) $ (61,452) $ (27,857) $ (100,052) Basic and diluted loss per share $ (0.01) $ (0.01) Weighted average number of shares outstanding 3,500,000 The accompanying notes are an integral part of these statements. F-4 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENTS OF CASH FLOWS (Unaudited) Cumulative amounts Nine-month Nine-month period from April 04, 2006 period ended ended June 30, (Date of Inception) to June 30, 2008 June 30, 2008 Cash flows from operating activities Net (loss) $ (61,452) $ $ Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization - Changes in current assets and liabilities: Increase in Inventory - Prepaid expenses Accounts payable and accrued liabilities Net cash flows from operating activities Cash flows from investing activities Additions to equipment - Increase in website development costs - Net cash flows from investing activities - Cash flows from financing activities Issuance of common shares - - Net cash flows from financing activities - - Net cash flows Foreign currency translation adjustment - Cash, beginning of period - Cash, end of period $ 10,258 $ $ Supplemental disclosure of cash flow information Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these statements. F-5 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) INTERIM STATEMENT OF STOCKHOLDERS EQUITY (Unaudited) DEFICIT CAPITAL STOCK ACCUMULATED ACCUMULATED ADDITIONAL DURING THE COMPRE- PAID-IN DEVELOPMENT HENSIVE SHARES AMOUNT CAPITAL STAGE INCOME (LOSS) TOTAL April 4, 2006  Shares issued for cash at $0.01 1,500,000 $ 1,500 $ 13,500 $ - $ - $ 15,000 September 25, 2006  Shares issued for cash 2,000,000 2,000 18,000 - - 20,000 at $0.01 Net loss for the period - - - (1,751) - (1,751) ended September 30, 2006 Balance, September 30, 2006 3,500,000 3,500 31,500 (1,751) - 33,249 September 18, 2007  Shares issued for cash 940,000 940 93,060 - - 94,000 at $0.10 Net Loss for the year ended September 30, - - - (36,849) - (36,849) 2007 Balance, September 30, 2007 4,440,000 4,440 124,560 (38,600) - 90,400 Net Loss for the period ended June 30, 2008 - - - (61,452) - (61,452) Change in other comprehensive income - (619) (619) - Foreign currency translation adjustment Total comprehensive income (loss) (Memo (62,071) total) Balance, June 30, 2008 4,440,000 $ 4,440 $ 124,560 $ (100,052) $ (619) $ 28,329 The accompanying notes are an integral part of these statements. F-6 NORTHWEST CHARIOTS INCORPORATED (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS JUNE 30, 2008 NOTE 1 ORGANIZATION AND DESCRIPTION OF BUSINESS Northwest Chariots Incorporated (the Company) was incorporated in the State of Nevada, United States of America, on April 4, 2006. The Companys year end is September 30th. The Company is in the development stage and has realized minimal revenue from its planned operations. The Companys business plan is to develop a retail sales and rental business for electrically powered human transporters. The Company is planning to promote its transporters to large corporations throughout Western Canada. The Companys offices are located in Sherwood Park, Alberta. NOTE 2 CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at June 30, 2008, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Companys September 30, 2007 audited financial statements. The results of operations for the periods ended June 30, 2008 and 2007 are not necessarily indicative of the operating results for the full years. NOTE 3 GOING CONCERN The Companys financial statements are prepared using GAAP applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Managements plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However management cannot provide any assurances that the Company will be successful in accomplishing any of its plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. F-7 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS We incorporated as Northwest Chariots Incorporated (referred to herein as we, us, our and similar terms) on April 4, 2006, in the State of Nevada. Our principal executive offices are located at 240, 222 Baseline Road, Suite 209, Sherwood Park, AB, T8H 1S8. Our telephone number is (780) 691-1188. Our fiscal year end is September 30. The following discussion should be read in conjunction with our most recent financial statements and notes appearing elsewhere in this quarterly report. In addition to the historical consolidated financial information, the following discussion contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors. FULL FISCAL YEARS Liquidity We do not know of any trends or demands, commitments, events or uncertainties that will result in or that are reasonably likely to result in our liquidity increasing or decreasing in any material way. We have spent the net proceeds of our offering. As at July 31, 2008, our net cash balance was approximately $6,400. We believe our existing cash balances are sufficient to carry our normal operations for the next three (3) months. If our sales of inventory are not sufficient to meet our cash requirements after such three (3) month period of time, we may attempt to sell additional equity shares or issue debt. Any sale of additional equity securities will result in dilution to our stockholders. There can be no assurance that additional financing, if required, will be available to us or available on acceptable terms. We do not have any lending arrangements in place with banking or financial institutions and we do not anticipate that we will be able to secure these funding arrangements in the near future. We do not have any lending arrangements in place with banking or financial institutions and we do not anticipate that we will be able to secure these funding arrangements in the near future. To the extent that we require additional funds to support our operations or the expansion of our business, we may attempt to sell additional equity shares or issue debt. Any sale of additional equity securities will result in dilution to our stockholders. There can be no assurance that additional financing, if required, will be available to us or available on acceptable terms. Capital Resources We do not currently have any material commitments for capital expenditures as of the end of the latest fiscal period. We are also not aware of any material trends, favorable or unfavorable, in our capital resources nor do we expect any material changes in the mix and relative cost of such resources. Results of Operations We currently have no revenue from operations. We are in a start-up phase with our existing assets and we have no significant assets, tangible or intangible. There can be no assurance that we will generate revenues in the future, or that we will be able to operate profitably in the future, if at all. We have incurred net losses since inception of our operations in April 2006. We are in the process of establishing a retail sales and rental business for electrically powered human transporters. Human transporters are individually manned scooters where the individual commuter propels himself or herself to his or her chosen destination. These transportation devices take up less space when parked and allow for greater mobility as they are well designed for use in congested areas. 8 With the continuing rising costs for petroleum-based fuel contrasted against the use of electricity as an energy source and the already proven acceptance of these transporter products, we believe that we can fill a need by providing personal human transporter products to the metropolitan areas market. We anticipate that we will incur $10,000.00 for operating expenses over the next twelve (12) month period, including professional legal and accounting expenses associated with compliance with our continuing periodic reporting requirements. We are not aware of any unusual or infrequent events or transactions or any significant economic changes that materially affected or could materially affect the amount of our reported income from continuing operations. We are also not aware of any trends or uncertainties that have had or that we reasonably expect will have a material favorable or unfavorable impact on our net sales or revenues or income from continuing operations. Inflation and changing prices have not impacted our net sales and revenues or our income from continuing operations. Off-Balance Sheet Arrangements We currently do not have any off-balance sheet arrangements. Tabular Disclosure of Contractual Obligations As a smaller reporting company, we are not required to provide this information. INTERIM PERIODS Material Changes in Financial Condition and Results of Operations At June 30, 2008, we had working capital of $28,329 compared to working capital of $90,400 at September 30, 2007. At June 30, 2008 our total assets were $23,341 and at September 30, 2007 our total assets were $96,480. At June 30, 2008, our total current liabilities decreased to $1,860 as compared with $6,080 at September 30, 2007 as a result of a decrease in accounts payable and accrued expenses of $4,220. At June 30, 2008, we had $NIL revenue and have only had cumulative revenues totaling $11,900 since our inception in April 2006. We posted losses of $(11,358) for the quarter ended June 30, 2008, compared to a net loss of $(2,893) for the quarter ended June 30, 2007. From inception to June 30, 2008, we have incurred losses of $(100,052). The principal components of losses were professional fees of $54,338, office and administrative expenses of $24,226 and marketing expenses of $18,959. SAFE HARBOR Not applicable. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 4. CONTROLS AND PROCEDURES See Item 4T. 9 ITEM 4T. CONTROLS AND PROCEDURES Disclosure Controls and Procedures As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer, of our disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Internal Control Over Financial Reporting There has been no change in our internal control over financial reporting during the current quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS There have not been any changes in our securities since filing our last Quarterly Report on Form 10-QSB for our quarter-ended March 31, 2008, as filed on May 20, 2008 and as Amended and filed July 03, 2008. As previously reported, on February 9, 2007, our Registration Statement on Form SB-2 was declared effective, and on August 31, 2007, we completed a maximum offering of 940,000 common shares at a price of $0.10 per share. As of the date of this Form 10-Q Quarterly Report, there are 4,440,000 shares of our common stock issued and outstanding of which 3,500,000 shares are held by our officers and directors. The net proceeds from the offering were $94,000. The following table notes the use of proceeds for actual expenses incurred for our account from February 9, 2007 to June 30, 2008. This chart details the use of net offering proceeds from the offering of the securities. Expenses Amount of direct or indirect payments to Amount of direct or indirect directors, officers, general partners, 10% payments to others shareholders or affiliates of the Issuer Legal and Accounting 0 $ 27,840 Inventory 0 20,091 Office Furniture, Equip & Supplies 0 4,871 Marketing & Travel 0 18,959 Retail Location 0 2,944 Website Dev., Hosting & Telecom 0 3,477 10 Miscellaneous Administration 0 11,818 Total $ 0 $ 90,000 The proceeds from our offering are being used to fund our operations as described in the registration statement on Form SB-2 incorporated by reference herein. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Pursuant to Rule 601 of Regulation S-B, the following exhibits are included herein or incorporated by reference. Exhibit Number Description 3.1 Articles of Incorporation* 3.2 By-laws* 31.1 CERTIFICATION OF CEO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 31.2 CERTIFICATION OF CFO PURSUANT TO 18 U.S.C. ss. 1350, SECTION 302 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. ss. 1350, SECTION 906 * Incorporated by reference to our Form SB-2 Registration Statement, file number 333-140322, filed on January 30, 2007. 11 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 14th day of August 2008. NORTHWEST CHARIOTS INCORPORATED Date: August 14, 2008 By: /s/ Douglas Dewar Name: Douglas Dewar Title: President/Chief Executive Officer, principal executive officer Date: August 14, 2008 By: /s/ Robert Doolan Name: Robert Doolan Title: Chief Financial Officer, principal financial officer and principal accounting officer
